


    
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of [_______________] (the “Effective Date”), by and between Alon USA Energy,
Inc., a Delaware corporation (the “Company”), and [_____________] (the
“Holder”).
RECITALS
A.
Alon Assets, Inc., a subsidiary of the Company and Holder are parties to an
Amendment to Shareholder Agreements, dated the Effective Date, which amends
certain Shareholder Agreements as described therein and provides for the
issuance to Holder shares of common stock, par value $0.01 per share (“Common
Stock”), of the Company in exchange for all of the shares of non-voting common
stock of Alon Assets, Inc. held by Holder (the “Asset Exchange”).



B.
Alon Operating, Inc., a subsidiary of the Company and Holder are parties to an
Amendment to Shareholder Agreements, dated the Effective Date, which amends
certain Shareholder Agreements as described therein, and provides for the
issuance to Holder shares of Common Stock, of the Company in exchange for all of
the shares of non-voting common stock of Alon Assets, Inc. held by Holder (the
“Operating Exchange” and together with the Assets Exchange, the “Exchange”).



C.
In connection with the Exchange, the Company desires to grant the Holder
registration rights with respect to the Holder's ownership of Common Stock.



D.
This Agreement sets forth the understandings and agreements of the parties with
respect to the rights and obligations of the Holder and the Company with respect
to such registration rights.



NOW, THEREFORE, the parties hereto agree as follows:
1.
Definitions. The following terms have the following meanings when used in this
Agreement with initial capital letters:

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“Holders” shall mean the Holder and any permitted assignee of the Holder's
rights under this Agreement.
“Restricted Stock” shall mean all shares of Common Stock owned by the Holder
from time to time. As to any particular outstanding shares or other units of
Restricted Stock, such securities shall cease to be Restricted Stock when (i) a
registration statement with respect to the offer and sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, (ii) such
securities shall have been distributed to the public pursuant to Rule 144 (or
any successor provision) under the Securities Act, (iii) such securities may be
freely distributed by the Holder thereof in a public offering or otherwise
without the need for registration or qualification of such securities under the
Securities Act or any similar state law then in force in light of legal
requirements or market conditions and without any restriction on the volume or
the manner of sale or any other limitations under Rule 144 (or any successor
provision) under the Securities Act, (iv) such securities shall have ceased to
be outstanding, or (v) the Holder thereof shall agree in writing that such
Restricted Stock shall no longer be Restricted Stock.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Selling Holder” shall mean a Holder selling or distributing Restricted Stock
pursuant to this Agreement.
2.
Demand Registration.



(a)
Request for Registration. Subject to the provisions of Section 5 hereof, at any
time and from time to time any Holder or Holders holding in the aggregate 50% or
more of the shares or other units of the





--------------------------------------------------------------------------------




Restricted Stock then outstanding may make a written request for registration
under the Securities Act of all or part of its or their Restricted Stock
pursuant to this Section 2 (a “Demand Registration”), provided that the number
of shares or other units of Restricted Stock proposed to be sold or distributed
pursuant to such registration shall be equal to 20% or more of the aggregate
number of shares or other units of Restricted Stock then outstanding, but (if
fewer than all outstanding shares or other units of Restricted Stock are
proposed to be so sold or distributed) in no event less than 10% of the initial
aggregate number of shares or other units of Restricted Stock outstanding as of
the date of this Agreement (subject to appropriate adjustment for any stock
dividend, stock split, combination, recapitalization, merger, consolidation,
reorganization or other occurrence affecting the number of shares or other units
of Restricted Stock then outstanding). Such request will specify the aggregate
number of shares or other units of Restricted Stock proposed to be sold or
distributed and will also specify the intended method of disposition thereof.
Within 10 business days after receipt of such request, the Company will give
written notice of such registration request to all other Holders of Restricted
Stock, if any, and include in such registration all Restricted Stock with
respect to which the Company has received written requests for inclusion therein
within 15 business days after the date on which such notice is so given. Each
such request will also specify the number of shares or other units of Restricted
Stock to be registered and the intended method of disposition thereof. No party
other than a Holder shall be permitted to include securities in any Demand
Registration unless the Holder or Holders of a majority of the shares or other
units of Restricted Stock to be included therein shall have consented thereto in
writing.


(b)
Priority on Demand Registration. If the Holders of a majority of the shares or
other units of the Restricted Stock to be included in a Demand Registration so
elect, the offering of such Restricted Stock pursuant to such Demand
Registration shall be in the form of an underwritten offering. In such event, if
the managing underwriter or underwriters of such offering selected in accordance
with Section 2(c) advise the Company and the Holders in writing that in their
good faith opinion the aggregate amount of Restricted Stock requested to be
included in such offering is so large that it will materially and adversely
affect the success of such offering, the Company will include in such
registration the aggregate number of shares or other units of Restricted Stock
which in the good faith opinion of such managing underwriter or underwriters can
be sold without any such material adverse effect, and such number of shares
shall be allocated pro rata among the Holders of Restricted Stock on the basis
of the number of shares of Restricted Stock requested by such Holders to be
included in such registration, provided that the number of shares of Restricted
Stock held by the Holders to be included in such registration shall not be
reduced unless all other securities are first entirely excluded from the
registration. To the extent Restricted Stock so requested to be registered is
excluded from the registration, then the Holders of such Restricted Stock shall
have the right to one additional Demand Registration under this Section 2 with
respect to such Restricted Stock (in addition to the number of Demand
Registrations permitted under Section 5(a)(ii) below), provided that the failure
of such Restricted Stock to be registered is through no fault of such Holders.



(c)
Selection of Underwriters and Counsel. If any Demand Registration is in the form
of an underwritten offering, the Holders of a majority of the shares or other
units of Restricted Stock to be registered will select and obtain the services
of the investment banker or investment bankers and manager or managers that will
administer the offering and the counsel to such investment bankers and managers;
provided that such investment bankers, managers and counsel must be reasonably
satisfactory to the Company.



3.
Piggyback Registration. If the Company proposes to file a registration statement
under the Securities Act with respect to an offering (i) for its own account of
any class of its equity securities (other than a registration statement on Form
S-8 (or any successor form), Form S-4 (or any successor form) or any other
registration statement relating solely to employee benefit plans or filed in
connection with an exchange offer, a transaction to which Rule 145 (or any
successor provision) under the Securities Act applies or an offering of
securities solely to the Company's existing stockholders (each, an “Excluded
Registration”)) or (ii) for the account of any other holder of Common Stock (to
the extent any agreement with such holder permitted under Section 11 hereof (a
“Third Party Agreement”) permits the registration of Restricted Stock in
connection with such offering), then the Company shall in each case give written
notice of such proposed filing to the Holders as soon as practicable (but no
later than 20 business days) before the anticipated filing date, and such notice
shall offer each Holder the opportunity to register such number of shares or
other units of Restricted Stock as such Holder may request. Each Holder desiring
to have Restricted Stock included in such registration statement shall so advise
the Company in writing within 10 business days after the date on which the
Company's notice is so given, setting forth the number of shares or other units
of Restricted Stock for which registration is requested. If the offering is to
be





--------------------------------------------------------------------------------




an underwritten offering, the Company shall, subject to the further provisions
of this Agreement and to the provisions of a Third Party Agreement, if
applicable, use reasonable efforts to cause the managing underwriter or
underwriters to permit the Holders of the Restricted Stock requested to be
included in the registration for such offering to include such Restricted Stock
in such offering on the same terms and conditions as any similar securities of
the Company included therein. The right of each Holder to registration pursuant
to this Section 3 in connection with an underwritten offering shall, unless the
Company otherwise assents, be conditioned upon such Holder's participation as a
seller in such underwritten offering and its execution of an underwriting
agreement in customary form with the managing underwriter or underwriters
selected by the Company. Notwithstanding the foregoing, if the managing
underwriter or underwriters of such offering deliver a written opinion to the
Company to the effect that in its or their good faith judgment either because of
(a) the kind of securities that the Company, the Holders and any other person or
entities intend to include in such offering or (b) the size of the offering that
the Company, the Holders and any other persons or entities intend to make, the
success of the offering would be materially and adversely affected by inclusion
of the Restricted Stock requested to be included, then (i) if the size of the
offering is the basis of such managing underwriter's opinion, the number of
shares or other units of Restricted Stock to be registered and offered for the
accounts of Holders shall be reduced pro rata on the basis of the number of
securities requested by such Holders to be registered and offered to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter or underwriters
(provided that if securities are being registered and offered for the account of
other persons or entities as well as the Company in an offering by the Company,
such reduction shall not be proportionally greater than any similar reductions
imposed on such other persons or entities) and (ii) if the combination of
securities to be offered is the basis of such managing underwriter's opinion,
(x) the Registered Stock to be included in such registration and offering shall
be reduced as described in clause (i) above or (y) if such actions would, in the
good faith judgment of the managing underwriter, be insufficient to
substantially eliminate the adverse effect that inclusion of the Restricted
Stock requested to be included would have on such offering, such Restricted
Stock will be excluded entirely from such registration and offering.


4.
Registration Procedures. Whenever, pursuant to Section 2 or 3 hereof, Holders of
Restricted Stock have requested that any Restricted Stock be registered, the
Company shall, subject to the provisions of Section 5 hereof, use reasonable
efforts to effect the registration and the sale or distribution of such
Restricted Stock in accordance with the intended method of disposition thereof
as promptly as practicable, and in connection with any such request, the Company
shall:



(a)
in connection with a request pursuant to Section 2 hereof, prepare and file with
the SEC, not later than 45 days after receipt of such a request, a registration
statement on any form for which the Company then qualifies and which counsel for
the Company shall deem appropriate and which form shall be available for the
sale or distribution of such Restricted Stock in accordance with the intended
method of distribution thereof, and use reasonable efforts to cause such
registration statement to become effective; provided that if the Company shall
furnish to the Holders making such a request a certificate signed by either the
chief executive officer or the chief financial officer of the Company stating
that in the good faith judgment of the Company's board of directors, it would be
significantly disadvantageous to the Company for such a registration statement
to be filed on or before the date filing would otherwise be required hereunder
and explaining the reasons therefor, the Company shall have an additional period
of not more than 90 days within which to file such registration statement,
provided, however, that (x) the Company may not invoke this right more than once
in any twelve (12) month period and (y) the Company shall not register any
securities for its own account or that of any other stockholder during such 90
day period other than an Excluded Registration; and, provided further, that
(i) before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to one counsel selected by the
Holders of a majority of the shares or other units of Restricted Stock covered
by such registration statement copies of all such documents proposed to be
filed, which documents will be subject to the review and comment of such counsel
and (ii) after the filing of the registration statement, the Company shall
promptly notify each Selling Holder of Restricted Stock of any stop order issued
or, to the knowledge of the Company, threatened by the SEC and take all
reasonable actions to prevent the entry of such stop order or to remove it if
entered (and the period during which the Company shall be required to keep a
registration statement effective as provided in this Section 4 shall be extended
by the number of days the registration statement was not available);



(b)
in connection with a request pursuant to Section 2 hereof, prepare and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period of not less than





--------------------------------------------------------------------------------




90 days or such shorter period as shall terminate when the distribution of all
Restricted Stock covered by such registration statement shall have terminated
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the Selling
Holders thereof set forth in such registration statement;


(c)
as soon as reasonably practicable, furnish to each Selling Holder, prior to
filing a registration statement, copies of such registration statement as
proposed to be filed and thereafter furnish to such Selling Holder such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including any
preliminary prospectus, any summary prospectus and any issuer free writing
prospectus) and such other documents as such Selling Holder may reasonably
request in order to facilitate the disposition of the Restricted Stock owned by
such Selling Holder;



(d)
use its reasonable efforts to register or qualify such Restricted Stock under
such other securities or blue sky laws of such jurisdictions as any Selling
Holder reasonably (in light of such Selling Holder's intended plan of
distribution) requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Selling Holder to consummate
the disposition in such jurisdictions of the Restricted Stock owned by such
Selling Holder; provided that the Company shall not be required to (i) qualify
generally to do business or file a general consent to service of process in any
jurisdiction or (ii) take any action that would subject itself to taxation in
any such jurisdiction;



(e)
promptly notify each Selling Holder of such Restricted Stock, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event known to the Company requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers or recipients of such Restricted Stock,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly make available to each
Selling Holder any such supplement or amendment;



(f)
in connection with a request pursuant to Section 2 hereof, enter into an
underwriting agreement in customary form, the form and substance of such
underwriting agreement being subject to the reasonable satisfaction of the
Company and a majority in interest of the Selling Holders;



(g)
make available for inspection by any Selling Holder, any underwriter
participating in any sale or distribution pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
Selling Holder or underwriter (collectively, the “Inspectors”) all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers
and employees to supply all information reasonably requested for such purpose by
any such Inspector in connection with such registration statement, and to
respond to such inquiries as shall be reasonably necessary, in the opinion of
respective counsel to such Inspectors, to conduct a reasonable investigation
within the meaning of the Securities Act, and permit the Inspectors to
participate in the preparation of such registration statement and any prospectus
contained therein and any amendment or supplement thereto and to require the
insertion therein of material furnished to the Company in writing relating to a
Selling Holder or its plan of distribution, which in the reasonable judgment of
the Selling Holder and its counsel should be included; provided that the Company
shall have no obligation to permit such access to the Records or its officers or
employees in a manner that would unreasonably disrupt the normal conduct of its
business operations;



(h)
in the event such sale is pursuant to an underwritten offering, use its
reasonable efforts to obtain a comfort letter or letters from the Company's
independent public accountants in customary form and covering such matters of
the type customarily covered by comfort letters as the managing underwriter
reasonably requests;



(i)
promptly notify each Selling Holder (a) when a registration statement or any
prospectus used in connection therewith, or any amendment or supplement thereto,
has been filed and, with respect to such registration statement or any
post-effective amendment thereto, when the same has become effective; (b) of any
written comments from the Commission with respect to any filing referred to in





--------------------------------------------------------------------------------




clause (a) above and of any written request by the Commission for amendments or
supplements to such registration statement or prospectus; and (c) of the receipt
by the Company of any notification with respect to the suspension of the
qualification or registration of any Restricted Stock for sale under the
applicable securities or blue sky laws of any jurisdiction;


(j)
provide a transfer agent and registrar for all Restricted Stock covered by a
registration statement and a CUSIP number for all such Restricted Stock, in each
case not later than the effective date of such registration statement;



(k)
cause all Restricted Stock covered by a registration statement to be listed,
upon official notice of issuance, on any securities exchange on which any of the
securities of the same class as the Restricted Stock are then listed; and



(l)
otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the SEC and make available to its security holders, as soon as
reasonably practicable, an earnings statement complying with the provisions of
Section 11(a) of the Securities Act (including, at the option of the Company,
pursuant to Rule 158 (or any successor provision) under the Securities Act).



Upon receipt of any notice from the Company of the occurrence of any event of
the kind described in subsection (e) hereof, such Selling Holder shall forthwith
discontinue all offerings, sales and other dispositions of Restricted Stock
pursuant to the registration statement covering such Restricted Stock until such
Selling Holder's receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) hereof. In the event the Company shall give any
such notice, the Company shall extend the period during which such registration
statement shall be maintained effective pursuant to this Agreement (including
the period referred to in subsection (b) hereof) by the number of days during
the period from and including the date of the giving of such notice pursuant to
subsection (b) hereof to and including the first date on which each Selling
Holder covered by such registration statement shall have received the copies of
the supplemented or amended prospectus contemplated by subsection (e) hereof.
Each Selling Holder shall notify the Company if any event relating to such
Selling Holder occurs which would require the preparation of a supplement or
amendment to the prospectus so that such prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
5.
Conditions and Limitations.



(a)
The Company's obligations under Section 2 hereof shall be subject to the
following limitations:



(i)
the Company need not file a registration statement either (x) during the period
starting with the date 60 days prior to the Company's estimated date of filing
of, and ending 90 days after the effective date of filing of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a transaction to which Rule 145 (or any successor provision) under
the Securities Act applies, in an exchange offer or with respect to an employee
benefit plan or dividend reinvestment plan), provided that the Company is
actively employing good faith efforts to cause such registration statement to
become effective, and provided, further, that if such Company registration
statement is not filed within 90 days after the first date on which the Company
notifies a Holder of Restricted Stock that it will delay a Demand Registration
pursuant to this clause (x), the Company may not further postpone such Demand
Registration pursuant to this clause (x) or (y) during the period specified in
the first proviso of subparagraph (a) of Section 4 hereof;



(ii)
except as provided in Section 2(b) hereof, the Company shall not be required to
cause to become effective more than three Demand Registrations, other than
Demand Registrations meeting the requirements of Section 2 and which can be made
by the Company using Form S-3, which shall not be limited in number; and



(iii)
 the Company shall have received the information and documents specified in
Section 6 hereof and each Selling Holder shall have observed or performed its
other covenants contained in Sections 6 and 10 hereof.



(b)
The Company's obligation under Section 3 hereof shall be subject to the
limitations and conditions specified in such Section and in clause (iii) of
subsection (a) of this Section 5, and to the condition that the Company may at
any time terminate its proposal to register equity securities for its own
account





--------------------------------------------------------------------------------




and discontinue its efforts to cause a registration statement to become or
remain effective as to any and all shares or other units of Restricted Stock
that would otherwise have been eligible for inclusion in such registration.


6.
Information from and Certain Covenants of Holders of Restricted Stock. Notices
and requests delivered to the Company by Holders for whom Restricted Stock is to
be registered pursuant to this Agreement shall contain such information
regarding the Restricted Stock to be so registered, the Holder and the intended
method of disposition of such Restricted Stock as shall reasonably be required
in connection with the actions contemplated to be taken pursuant to this
Agreement. Any Holder whose Restricted Stock is included in a registration
statement pursuant to this Agreement shall exercise all consents, powers of
attorney, registration statements and other documents reasonably required to be
executed by it in order to cause such registration statement to become
effective. Each Selling Holder covenants that, in disposing of such Holder's
shares, such Holder will comply with Regulation M and Rule 10b-5 (or any
successor provisions) under the Exchange Act and all other requirements of
applicable law.



7.
Registration Expenses.



(a)
All Registration Expenses (as defined herein) will be borne by the Company.
Underwriting discounts and commissions applicable to the sale of Restricted
Stock shall be borne by the Holder of the Restricted Stock to which such
discount or commission relates.



(b)
As used herein, the term Registration Expenses means all expenses incident to
the Company's performance of or compliance with this Agreement (whether or not
the registration in connection with which such expenses are incurred ultimately
becomes effective), including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Restricted Stock), rating agency fees, printing
expenses, the fees and expenses incurred in connection with the listing or
admission for quotation of the securities to be registered on any securities
exchange or quotation system and fees and disbursements of counsel for the
Company and its independent certified public accountants (including the expenses
of any special audit or comfort letters required by or incident to such
performance), securities act liability insurance (if the Company elects to
obtain such insurance), the reasonable fees and expenses of any special experts
retained by the Company in connection with such registration and the fees and
expenses of other persons retained by the Company, all fees and expenses of
counsel for the underwriters (to the extent not borne by the underwriters), and
all fees and expenses of one counsel acting on behalf of the Selling Holders and
selected by Selling Holders holding a majority of the shares or other units of
Restricted Stock to be registered.



8.
Indemnification; Contribution.



(a)
Indemnification by the Company. In connection with any offering of Restricted
Stock pursuant to this Agreement, the Company shall indemnify and hold harmless
each Selling Holder, its officers, directors and agents and each person, if any,
who controls such Selling Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable fees and
disbursements of counsel) arising out of or based upon (i) any untrue statement
or alleged untrue statement of material fact contained in any registration
statement (or incorporated by reference therein) or prospectus relating to
Restricted Stock or in any amendment or supplement thereto or in any preliminary
prospectus, summary prospectus, or issuer free writing prospectus relating to
Restricted Stock, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or (iii) any violation or alleged violation by the Company of the Securities
Act, the Exchange Act or any state securities or “blue sky” laws or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, except insofar as such losses,
claims, damages, liabilities or expenses arise out of, or are based upon, any
such untrue statement or alleged untrue statement or omission or alleged
omission based upon information furnished in writing to the Company by such
Selling Holder or on such Selling Holder's behalf expressly for use therein. In
connection with any underwritten offering of Restricted Stock registered
pursuant to this Agreement, the Company shall cause to be included in any
underwriting agreement with the underwriters of such offering provisions
indemnifying and





--------------------------------------------------------------------------------




providing for contribution to such underwriters and their officers and directors
and each person who controls such underwriters on substantially the same basis
as the provisions of this Section 8 indemnifying and providing for contribution
to the Selling Holders.


(b)
Indemnification by Holders of Restricted Stock. In connection with any offering
of Restricted Stock pursuant to this Agreement, each Selling Holder shall,
jointly and not severally, indemnify and hold harmless the Company, its
officers, directors and agents and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable fees and disbursements of
counsel) arising out of or based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement (or
incorporated by reference therein) or prospectus relating to Restricted Stock or
in any amendment or supplement thereto or in any preliminary prospectus, summary
prospectus, or issuer free writing prospectus relating to Restricted Stock, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, provided that (i) such
losses, claims, damages, liabilities or expenses arise out of, or are based
upon, any such untrue statement or alleged untrue statement or omission or
alleged omission based upon information furnished in writing to the Company by
such Selling Holder or on such Selling Holder's behalf expressly for use therein
and (ii) no Selling Holder shall be liable for any indemnification under this
Section 8 in an aggregate amount which exceeds the total net proceeds received
by such Selling Holder from such offering. In connection with any underwritten
offering of Restricted Stock registered pursuant to this Agreement, each Selling
Holder shall cause to be included in any underwriting agreement with the
underwriters of such offering provisions indemnifying and providing for
contribution to such underwriters, their officers and directors and each person
who controls such underwriters on substantially the same basis as the provisions
of this Section 8 indemnifying and providing for contribution to the Company.



(c)
Conduct of Indemnification Proceedings. If any action or proceeding (including
any governmental investigation) shall be brought or asserted against any
indemnified party hereunder in respect of which indemnity may be sought from an
indemnifying party hereunder, (i) promptly after receipt by the indemnified
party of notice of the commencement of such action or proceeding, such
indemnified party shall give written notice to the indemnifying party of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein will not relieve the indemnifying party of its
obligations hereunder except to the extent that the indemnifying party is
actually materially prejudiced by such failure to give notice, and (ii) such
indemnifying party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such indemnified party, and shall assume the
payment of all expenses. Such indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expenses of such
indemnified party unless (i) the indemnifying party has agreed to pay such fees
and expenses, (ii) the indemnifying party shall have failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to such indemnified party, or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include both such indemnified party
and such indemnifying party, and such indemnified party shall have been advised
by counsel that there may be one or more legal defenses available to such
indemnified party which are different from or additional to those available to
the indemnifying party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of such
indemnified party; it being understood, however, that the indemnifying party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for such indemnified party, which firm
shall be designated in writing by such indemnified party and reasonably
satisfactory to the indemnifying party). The indemnifying party shall not be
liable for any settlement of any such action or proceeding effected without its
written consent, but if settled with its written consent, or if there is a final
judgment for the plaintiff in any such action or proceeding, the indemnifying
party shall indemnify and hold harmless the indemnified party from and against
any loss or liability (to the extent stated above) by reason of such settlement
or judgment.







--------------------------------------------------------------------------------




(d)
Contribution. If the indemnification provided for in this Section 8 is
unavailable to the Company or the Selling Holders in respect of any losses,
claims, damages, liabilities or judgments referred to herein, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and judgments in such proportion as
is appropriate to reflect the relative fault of each such party in connection
with such statements or omissions or alleged statements or omissions, as well as
any other relevant equitable considerations. The relative fault of each such
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Selling Holders agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigation or defending any such action or claims.
Notwithstanding the provisions of this Section 8(d), no Selling Holder shall be
required to contribute an amount in excess of the amount by which the total
price at which the Restricted Stock of such Selling Holder was offered to the
public exceeds the amount of any damages which such Selling Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.



9.
Reports Under Exchange Act. With a view to making available to the Holder the
benefits of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company agrees to:



(a)
Make and keep public information available, as those terms are understood and
defined in SEC Rule 144 so long as the Company is subject to the periodic
reporting requirements under Sections 13 or 15(d) of the Exchange Act;



(b)
File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and



(c)
Furnish to any Holder, so long as the Holder owns shares or other units of
Restricted Stock, forthwith upon request (i) a written statement by the Company
that it has complied with the reporting requirements of SEC Rule 144, the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.



10.
Lock-Up Arrangements. In consideration of the covenants and agreements of the
Company contained herein, each Holder agrees that, in connection with any
offering by the Company of its securities, whether for the account of the
Company, any Holder, or any other holder of securities of the Company, such
Holder shall, with respect to any Restricted Stock then held by such Holder
which is not included in such offering, execute a customary “lock-up” agreement
reasonably requested by the Company or, if such offering is an underwritten
offering, by the underwriters in such offering; provided that the period of such
agreement shall not exceed 90 days after the initial sale of securities in such
offering.



11.
Miscellaneous.



(a)
Successors and Assigns. This Agreement shall be binding upon the parties hereto
and their respective successors and permitted assigns and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement may not be assigned by the Company. This





--------------------------------------------------------------------------------




Agreement may be assigned by a Holder to any of its affiliates or to any other
person who acquires from a Holder at least 40% of the initial aggregate number
of shares or other units of Restricted Stock.


(b)
No Third-Party Beneficiaries. Nothing expressed or implied in this Agreement
shall be construed to give any person or entity other than the parties hereto
any legal or equitable rights hereunder.



(c)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.



(d)
Amendment. This Agreement may not be amended except by an instrument signed by
the parties hereto.



(e)
Waivers. Either party hereto may (i) extend the time for the performance of any
of the obligations or other act of the other party, (ii) waive any inaccuracies
in the representations and warranties contained herein, or (iii) waive
compliance with any of the agreements contained herein. No waiver of any term
shall be construed as a waiver of the same term, or a waiver of any other term,
of this Agreement. The failure of any party to assert any of its rights
hereunder will not constitute a waiver of any such rights.



(f)
Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purpose and intent of
such invalid, illegal or unenforceable provision.



(g)
Headings. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.



(h)
Notices. All notices given in connection with this Agreement shall be in
writing. Service of such notices shall be deemed complete (i) if hand delivered,
on the date of delivery, (ii) if by fax, upon receipt of oral or written
confirmation that such transmission has been received, (iii) if by mail, on the
sixth business day following the day of deposit in the United States mail, by
certified or registered mail, first-class postage prepaid, or (iv) if sent by
FedEx or equivalent courier service, on the next business day. Such notices
shall be addressed to the parties at the following addresses or at such other
address for a party as shall be specified by like notice (except that notices of
change of address shall be effective upon receipt):



If to Holder:
________________

________________
________________
        
If to the Company:
Alon USA Energy, Inc.

7616 LBJ Freeway
Third Floor
Dallas, TX 75251
Attn: Chief Legal Counsel - Corporate
Facsimile No.: (972) 367-3724




--------------------------------------------------------------------------------




(i)
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State of Delaware, without giving effect to the principles
of conflict of laws of such State.



(j)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute but one and the
same instrument.



IN WITNESS WHEREOF, the Company and the Holder have caused this Agreement to be
executed on the date first above written.
ALON USA ENERGY, INC.






By:    __________________________        
Name:    __________________________         
Title:    __________________________
   








_________________________________    
[Stockholder]




